Citation Nr: 1412073	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  09-03 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for peptic ulcer disease, hiatal hernia with gastroesophageal reflux and esophagitis (ulcer/hiatal hernia disorder). 

2.  Entitlement to a compensable evaluation for hypertension.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active military service from July 1984 to March 2001, and from September 2005 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied the claims at issue.  The Veteran filed a timely notice of disagreement and the RO issued a statement of the case dated in January 2009.  The Veteran filed his substantive appeal in January 2009, appealing only the issues of higher evaluations for hypertension and his ulcer/hiatal hernia disorder.

Here, the Board notes that the RO in April 2007 initially denied an evaluation higher than 10 percent for the Veteran's service-connected ulcer/hiatal hernia disorder, which had been resumed at the 10 percent level effective May 18, 2006 when the Veteran was released from his last period of active duty.  This evaluation was later increased to 30 percent disabling in December 2011, effective May 18, 2006.

Because the assigned evaluations of the Veteran's service-connected disabilities do not represent the maximum ratings available, the Veteran's claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claims based upon all relevant evidence.  


FINDING OF FACT

Throughout the appeal period, the Veteran's hypertension was not manifested by diastolic pressure readings predominantly 100 or more or systolic pressure readings predominantly 160 or more; and, the record does not reflects a past history of diastolic pressure predominantly 100 or more.



CONCLUSION OF LAW

The criteria for a compensable evaluation for hypertension are not met. 38 U.S.C.A. § 1155 (West 2002); 4.1, 4.104, Diagnostic Code 7101 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA.

In a November 2006 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran reported treatment from many private sources and the Board finds that information from each source has already been requested and a response has been received.  The Veteran was given VA examinations dated in December 2006 and November 2011 which, taken together, are fully adequate to decide the claims.  These examinations fully addressed rating criteria, included claims file review, and described the affects that the claimed disabilities have on the Veteran's daily life and occupational abilities.  As such, the duties to notify and to assist have been met.  

II.  Analysis.

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. § Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition. It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67,74 (1997); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

A.  Hypertension

Hypertension warrants a 10 percent rating where diastolic pressure is predominately 100 or more; systolic pressure predominately 160 or more, or if there is a history of diastolic pressure predominately 100 or more and the individual requires continuous medication for control.  A 20 percent disability evaluation for hypertension requires diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.101, Diagnostic Code 7101.

The Veteran was provided two VA examinations, dated in December 2006 and November 2011.  These examinations indicate that the Veteran is taking medication for his hypertension.  The December 2006 examination noted blood pressure readings of 120/70, 12/65, and 115/70.  The November 2011 examination showed blood pressure readings of 109/67 in September 2011, and 120/87, 115/84, and 120/90 in November 2011.  The Veteran's medical records contain numerous blood pressure readings, but none indicate diastolic pressure of 100 or more or systolic pressure predominately 160 or more.

Having carefully considered all the evidence of record, the Board finds that the preponderance of the evidence is against the assignment of a compensable evaluation for hypertension.  Throughout the appeal period, the Veteran's hypertension was not manifested by diastolic pressure readings predominantly 100 or more or systolic pressure readings predominantly 160 or more.  In addition, while the medical evidence shows that the Veteran has been prescribed medication for his hypertension, the record does not reflects a past history of diastolic pressure predominantly 100 or more.  Thus, the above clinical findings do not more nearly reflect the criteria for a compensable evaluation.  38 C.F.R. § 4.7. 

While the Veteran is competent to report symptoms that are perceivable to him, he is not competent to assign particular blood pressure readings to his disability. Whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Here, although the Veteran may believe that he meets the criteria for the next higher disability rating, the medical findings do not meet the schedular requirements for a higher evaluation, as explained and discussed above.  The Board has concluded that the medical evidence, prepared by skilled professionals, is more probative of the degree of disability. Furthermore, there is no basis for a staged rating.  Neither the lay nor the medical evidence reflects that the disability met the criteria for a compensable evaluation at any time during the appeal period.  As such, the Board finds that a uniform disability rating is appropriate. 

Accordingly, the claim is denied. As the evidence of record is not roughly in equipoise, there is no doubt to resolve. See Gilbert, supra.



B.  Other considerations.

The Board has considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected disability; however, the Board finds that his symptomatology was stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

The Board notes that the VA examinations of the Veteran were generally conducted with the benefit of reviewing of the Veteran's claims file.  However, even if the claims file had not been available, the Board notes that the Court in Mariano v. Principi, 17 Vet. App. 305, 311-12 (2003), held that scientific tests (range of motion measurements in that case) are not conclusions drawn by a VA examiner that would be affected by review of the claims file.  As a result, the Court concluded that the failure to review the Veteran's claims file did not undermine the objective (range of motion) findings recorded by the VA examiner; these findings were considered valid despite flaws in the record.  Id.  A review of the Veteran's claims file, while desirable, was not necessary to the successful evaluation of the Veteran's claim.  

In addition, with respect to the Veteran's claims, the Board has also considered the statements that his hypertension is worse than evaluated.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

As noted above, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through the senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability for his conditions, according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the disability is evaluated.

The Board also notes that the record does not establish that the schedular criteria are inadequate to evaluate the Veteran's hypertension so as to warrant assignment of higher evaluations on an extra-schedular basis.  The Veteran's hypertension is manifested by certain blood pressure readings, and not by any other symptoms not contemplated by the rating criteria.  In addition, there is no showing that the Veteran's disability has resulted in marked interference with employment (beyond that contemplated in the rating criteria).  In addition, there is no showing that the disabilities have necessitated frequent periods of hospitalization, or that they have otherwise rendered impractical the application of the regular schedular standards.  In the absence of evidence of such factors, the Board finds that the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In this case, the Veteran does not meet the numerical criteria set forth above, and the Veteran's claims file does not indicate that the Veteran is unemployable due to her service-connected hypertension.  Therefore, further consideration of a TDIU is not warranted at this time. 


ORDER

A compensable evaluation for hypertension is denied.


REMAND

In January 2004, the Veteran submitted additional evidence in the form of December 2013 blood workup results.  The results show that the veteran had a low hemoglobin count, and in an accompanying letter, the Veteran explained that the evidence suggested his anemia was more severe than currently recognized by VA.  The evidence was not accompanied by a waiver of his right to initial RO consideration.

Service connection is in effect for anemia, separate from the service-connected ulcer/hiatal hernia disorder that is currently before the Board.  The latter disorder is, however, rated by criteria which, to some extent, contemplate the severity of any anemia present.  Specifically, Diagnostic Code 7346 provides for a 60 percent evaluation for a variety of symptoms, including "moderate" anemia.  Consequently, the December 2013 blood workup is pertinent to the remaining issue on appeal, and the case must be remanded.  See 38 C.F.R. § 20.1304 (2013).

Accordingly, this case is REMANDED for the following actions:

After undertaking any indicated development on the remaining issue of entitlement to an increased rating for peptic ulcer disease, hiatal hernia with gastroesophageal reflux and esophagitis, the RO/AMC should issue a supplemental statement of the case (SSOC) addressing all evidence added to the record since the December 2011 SSOC as to that issue.  The Veteran should be provided an opportunity to respond. 

Thereafter, return the case to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO.  The Veteran and any representative have the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


